Exhibit 24 POWER OF ATTORNEY I, the undersigned Director of Rockwell Collins, Inc., a Delaware corporation (the "Company"), hereby constitute GARY R. CHADICK, PATRICK E. ALLEN and MARSHA A. SCHULTE, and each of them singly, my true and lawful attorneys with full power to them and each of them to sign for me, and in my name and in the capacity or capacities indicated below, the Company's Annual Report on Form 10-K for the fiscal year ended September 30, 2011, and any amendments thereto. Signature Title Date /s/Donald R. Beall Director November 15, 2011 Donald R. Beall /s/ Anthony J. Carbone Director November 15, 2011 Anthony J. Carbone /s/ Chris A Davis Director November 15, 2011 Chris A. Davis /s/ Ralph E. Eberhart Director November 15, 2011 Ralph E. Eberhart /s/ David Lilley Director November 15, 2011 David Lilley /s/ Andrew J. Policano Director November 15, 2011 Andrew J. Policano /s/ Cheryl L. Shavers Director November 15, 2011 Cheryl L. Shavers /s/ Jeffrey L. Turner Director November 15, 2011 Jeffrey L. Turner
